Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
              Claim 1-27 are under consideration in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification fails to show how the claimed process produces any of the instant compounds other than having the substituents wherein M and Z are hydrogen and A is 1-methyl-4-pyrazolyl.
Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the preparation of the compound of formula (I) wherein M and Z are hydrogen and A is 1-methyl-4-pyrazolyl, does not reasonably the preparation of any other compound wherein M and Z are alkyl, aralkyl, cycloalkyl, aryl and the entire field of heterocycles and heteroaryl rings, W is alkyl other than methyl, halo, cycloalkyl, aryl, hetereocycles and heteroaryl rings and A is other than 1-methyl-4-pyrazolyl.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The specification fails to prepare any of the claimed compounds except the compound produced in Scheme III herein.  For example, none of the compounds having A, M, Z and W as any unknown heterocycle or heteroaryl have not been prepared.
The specification lacks direction or guidance for placing all of the alleged products in the possession of the public without inviting more than routine experimentation. Applicants are referred to In re Fouche, 169 USPQ 429 CCPA 1971, MPEP 716.02(b).  
            There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention
        The nature of the invention is the process of preparing any amino pyrazole of formula (I) using numerous reactants, reagents, bases and solvents.
State of the Prior Art
          Predicting the formation of the claimed compounds is difficult. Chemistry in general is an unpredictable area of inquiry and as stated in the preface to a recent treatise:
“Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.  Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work……Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious) [preface]…….even structurally simple compounds often turn out not to be so easy to make as initially thought. [pg. 2]……….…….. As illustrated by the examples discussed below, a good retrosynthesis requires much synthetic experience, a broad knowledge of chemical reactivity, and the ability to rapidly recognize synthetically accessible substructures [pg. 3]…….. As will be shown throughout this book, the outcome of organic reactions is Side Reactions in Organic Synthesis, 2005, Wiley: VCH, Weinheim pg. IX of Preface pg. 1-15. (E)
The specification is drawn to overabundance of starting materials that contain functionalities that are incompatible with the reaction conditions.  Further, the formula is drawn to compounds substituted with numerous alkyl groups, aryl, heterocycles, etc., which are anticipated to be bulky and could be unable to react with the large palladium catalyst because of the positioning of the alkyl groups.  The specification fails to provide citations for the procuring starting materials of the formulas for making functionalized carbocyclic or heterocyclic substitituted compounds needed for the process.   According to the U.S. Court of Customs and Patent Appeals in In re 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Argoudelis
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, De Boer, Eble, and Herr 168 USPQ 99  at 101, "[o]rdinarily no problem in this regard arises since the method of preparing almost all starting materials can be set forth in writing if the materials are not already known and available to the workers in the art, and when this is done the specification is enabling to the public".  In re 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Argoudelis
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, De Boer, Eble, and Herr 168 USPQ 99 at 104, "it is essential that there be no question that, at the time an application for patent is filed, (emphasis in original) the invention claimed therein is fully capable of being reduced to practice (i.e., that no technological problems, the resolution of which would require more than ordinary skill and reasonable time, remain in order to obtain an 
The amount of direction or guidance and the presence or absence of working examples
          There is only one working example, i.e., examples 1-5 in the specification. None of the required starting materials have been prepared for any of the other claimed compounds.  Further, none of the starting materials having any unknown heterocyclic, heteroaryl, aryl, aralkyl, etc., substituents have been prepared.  The specification is speculative at best. Only a very general scheme is recited in the specification.
The breadth of the claims   
             The breadth of the claims is drawn to the preparation of any and all compounds recited in the claims herein.
The quantity of experimentation needed
              The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the process of preparing all the claimed compounds.
             Dorwald has numerous references to reactions that are inoperative based on substituent effects.  In particular in the instant case the claims are directed to groups that will result in undesired processes that do not lead to the product.  When a substituent is alkyl and ortho to a 
            In terms of the 8 Wands factors, undue experimentation would be required to make or use the invention based on the content of the disclosure due to the breadth of the claims, the level of unpredictability in the art of the invention, and the poor amount of direction provided by applicants.  Taking the above factors into consideration, it is not seen where the instant claim is enabled by the instant application.
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 7,9, 14, 16, 18 and 19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
            Claims 1, 7, 16, 18 and 19 are incomplete because they omit essential elements, such as reagents, solvents, temperatures and specific reaction conditions, etc., which render the claims unclear and indefinite conditions of the process.  See MPEP 2172.01.    What are the reaction conditions?   The claims fail to recite the reaction conditions for each of the steps?
           The terms “converting"  and “conversion” in claims 1, 7 and 16 renders the claim indefinite and based on an inadequate or insufficient disclosure by placing no definite limits or 
The term “about” as recited in claims 9 and 14 renders the claim indefinite because it is unclear precisely what the temperatures are intended.  The claims lack clarity as to whether “about” (broadening limitation, both higher and lower) controls the metes and bounds of the claims.  See MPEP 2173.05(b). 
            The claims measure the invention.  United Carbon Co. V. Binney & Smith Co., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).   
             The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.       
             The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15.  
Allowable Subject Matter
              The prior art does not disclose or make obvious the claimed process.  The closest prior art reference US 7,396,929, recites a process for the preparation of 3-amino-4-substituted pyrazoles that differ in using different reactants and reagents.  Note the process recited in column 6, lines 4-45, therein.
Conclusion
Claims 1-27 are not allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA L MORRIS/            Primary Examiner, Art Unit 1625                                                                                                                                                                                            

plm
August 4, 2021